DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I (Figures 3-9, drawn to claims 1-6): This species features a bone plate which connects with an intervertebral spacer via a rod which passes through a hole disposed on a protrusion coming from the bottom of the bone plate.
Species II (Figures 10-13, drawn to claims 7-12): This species features a bone plate which connects with an intervertebral spacer via a protrusion coming from the bottom of the bone plate, wherein the protrusion has one or more rail-like prongs coming out of it, and wherein the rail-like prongs are configured to fit within a groove disposed on the spacer.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
no claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
an inserting angle-adjustable implant cage for oblique lumbar interbody fusion surgery, comprising: 5a first member inserted between vertebral bodies; a second member coupled to a front surface of the first member; and a coupling space formed through the first member so as to couple 10the second member thereto, wherein the second member is slidable a predetermined distance along a front circumference of the first member, while it is coupled to the vertical coupling hole.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Melkent et al. (US 20150100126 A1) (hereon referred to as Melkent).  
Melkent teaches an inserting angle-adjustable implant cage (see Figs. 1-3) for oblique lumbar interbody fusion surgery, comprising: 
a first member (12) inserted between vertebral bodies; 
a second member (60) coupled to a front surface of the first member; 
and a coupling space (46) formed through the first member so as to couple the second member thereto (see Fig. 2), 
wherein the second member is slidable a predetermined distance along a front circumference of the first member, while it is coupled to the vertical coupling hole (see Para. [0055]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773